Title: From George Washington to Richard Sprigg, 28 September 1787
From: Washington, George
To: Sprigg, Richard



Dear Sir,
Mount Vernon 28th Septr 1787.

I have this moment been favoured with your letter without date from Prince George County, and have ordered the Jennies to be delivered to Mr Dove—hoping both will prove with foal. Royal Gift never fails—the other is a young hand, but I hope will be equally sure.
I am glad to hear that the Jenny you sent to R. G. last year has produced a Jack—and that you have been so successful in your importation of Deer. My Country Does have brought Fawns, &

I have a buck and doe of those given me by Mr Ogle; yet if you shd be successful, I would thank you for a pair (male or female) of yours.
My best respects, if you please to Mrs Sprigg, and thanks for your kind congratulations on my safe return home, after a long absence from it. I am Dear Sir Yr Most Obedt Servt

Go: Washington

